January 5, 1943. The opinion of the Court was delivered by
All of the issues involved in this case were raised in the case of H.R. Arnold et al. v. City of Spartanburg et al., 201 S.C. 523,23 S.E.2d 735, and we are governed by the disposition which this Court has made in its opinion in that case which is being filed simultaneously with the opinion in this case.
For the reasons therein stated, the temporary injunction previously granted in this case is dissolved, the prayers for a permanent injunction are refused, and the complaint is dismissed. *Page 541 
MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE, and STUKES, and CIRCUIT JUDGE G. DEWEY OXNER, ACTING ASSOCIATE JUSTICE, concur.
 *Page 1